 

Case 1:20-cv-05589-GBD-DCF Document 85 Filed 03/31/21 Page 1 of 1

 

 

        
   

USDC SDNY
“CUMERT

Se wr,

UNITED STATES DISTRICT COURT ;
CTRONG 27 2Y FILED

SOUTHERN DISTRICT OF NEW YORK

 

 

 

BRIANJOSEPHGREF, =” :
Plaintiff,
-against- . ORDER
AMERICAN INTERNATIONAL INDUSTRIES, 20 Civ. 5589 (GBD)
et al.
Defendants.
eee eee x

GEORGE B. DANIELS, United States District Judge:
The April 1, 2021 initial conference is hereby cancelled, in light of this Court’s referral to

Magistrate Judge Freeman for General Pretrial.

Dated: March 31, 2021
New York, New York

SO ORDERED.

-_

(

GEORGE'B. DANIELS
United States District Judge

 
